          Case 5:19-cr-00139-GTS Document 27 Filed 04/22/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                           Criminal No.       5:19-CR-139(GTS)

                V.                                  Information


  DARREN L. HIGHTOWER,                              Violation:      18U.S.C. § 111(a)(1) &(b)
                                                                    [Assaulting a Federal
                Defendant                                           Employee]

                                                    I Count


                                                    County of Offense:      Onondaga


                      THE UNITED STATES ATTORNEY CFIARGES:


                                             COUNT 1
                                [Assaulting a Federal Employee]

       On or about October 12, 2018, in Onondaga County in the Northern District of New York

the defendant, DARltEN L. HIGHTOWER, did forcibly assault an employee of the United

States government while such person was engaged in the performance of official duties, and in so

doing, conmiitted acts involving physical contact with such emploj'ee, thereby inflicting bodily

injury, in that the defendant punched United States Postal Service letter carrier N.C. in the face,

thereby inflicting bodily injury, ail while N.C. was delivering mail, in violation of Title 18, United

States Code, Sections 111(a)(1) and (b).

 Dated: April 22, 2019                              GRANT C. JAQUITH
                                                    United States Attorney

                                           By:
                                                    Michael D. Gadarfan /
                                                    Assistant United States Attorney
                                                    Bar Roll No. 517198
